      Case 1:15-cv-04244-JGK-OTW Document 1000 Filed 05/10/21 Page 1 of 2

                 COUNSELORS IN INTELLECTUAL PROPERTY AND ENTERTAINMENT LA\M


                                                 515 Madison Avenue
                                                     Suite 6W
                                                 New York, NY 10022
                                                 Telephone: (212) 725-1818
                                                 Facsimile: (212) 941-9nl


                                                          May 10,2021

  Hon. Ona T. Wang
  United States Magistrate Judge
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl St.
  New York, NY 10007-L312

  RE:    Gym Door Repairs, Inc. v. Young Equipment Sales, Inc.
         Docket      No.
                      :      t5-cY-4244
         Our File No. :      11261

  Dear Judge Wang:
         We represent former defendants Qpala Enterprises, Inc. (d.b.a. Guardian Gym Equipment),
  and James Petriello (the "Guardian Parties"). In accordance with the Court's Order of May 7,
  2021 (ECF 999) we provide the following hourly rates charged by each lawyer who represented
  the Guardian Parties in the referenced matter.
  AttorneE                              Year: Billed Hourly Rate
  Philip Furgang                        201s $337.50
                                        2016 $337.50
                                        20t7     $342.50x
                                        2018     $342.50
                                        20t9     $360.00*
                                        2020     $360.00
  Stephanie Furgang Adwar               2016     $285.00
                                        2017     $285.00
                                        2018     $287.50*
                                        20t9     $312.50*
  Armando Llorens                       2016 $285.00
                                        2018 $225.00*
                                        20t9     $312.50*
                                                 -$125.00
  Beth N. Silberman                     2017
                                        2018 $12s.00
  Robert Spivack                        2018 $12s.00
                                        20t9     $150.00*

  *The precise date the hourly rates charged can be provided if the Court so directs.



WestNyack CenterockEast,2CrosfieldAvenue, Suite2lO, WestNyack,NYl0994 Tel              (845)353-1818   Fax   (845)353-1996
      White Plains   11   Martine Avenue, Penthouse, White Plains, NY 10606 TeL (914) 428-5300 Fax (914) 428-0226
    PATENTS               .:. TRADEMARKS                  I..   COPYRIGHTS             A    ENTERTAINMENT
          Case 1:15-cv-04244-JGK-OTW Document 1000 Filed 05/10/21 Page 2 of 2


Furgang     & Adwar, L.L.P.

    Hon. Ona T. Wang
    May l0,2A2l
    Page 2




                                   Respectfully submitted,
                                   FURGANG & ADWAR, L.L.P.


    PF:cr
    cc:      All counsel via ECF
